Mr. Justice Thompson delivered the opinion of the court. Abstract of tlie Decision. 1. Railroads, § 706*—burden of proof on plaintiff. In an action for injuries sustained by the driver of an automobile at a highway crossing aver a railroad track, held that the burden of proof was on the plaintiff to show that he was in the exercise of ordinary care for his own safety when approaching the crossing. 2. Railroads, § 738*—when evidence sufficient to show contributory negligence of driver of automobile. In an action for injuries sustained as the result of a collision with a railroad train at a public crossing, the plaintiff’s admission that he knew of the crossing and that he ran the automobile in which he was riding at from eighteen to twenty miles an hour over a very rough road up to within fifty feet of' the crossing, which was in plain view and of which he was aware, by the side of a hedge which he could not see over, although he testified that he looked until he was satisfied that no train was coming, held an admission of facts which showed a want of ordinary care amounting to gross negligence which would prevent a recovery. 3. Railroads, § 672*—what degree of care required of driver of automobile approaching partially obstructed track. In an action for injury sustained by an automobilist at a highway crossing over a railroad track, held that the fact that the plaintiff knew the track was partially obstructed by a hedge along the side of the highway required care on his part in proportion to the known danger.